           Case 1:19-cr-00862-VEC Document 192 Filed 07/20/20 Page 1 of 1

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 ------------------------------------------------------------   X      DATE FILED: 07/20/2020
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-862 (VEC)
                 -against-                                      :
                                                                :            ORDER
 CHRISTOPHER RODRIGUEZ,                                         :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

         WHEREAS a substitution of counsel proceeding is currently scheduled for 11:00 A.M. on

July 21, 2020, to proceed via video conference; and

         WHEREAS Mr. Rodriguez is currently held at Orange County Correctional Facility

(“OCJ”);

         IT IS HEREBY ORDERED THAT the video conference is converted to a teleconference at

10:30 A.M. on July 21, 2020, due to OCJ’s inability to facilitate court proceedings via video

conference at this time. OCJ is ordered to produce Mr. Rodriguez for his telephonic appearance.

All parties and any interested members of the public must attend by dialing 1-888-363-4749, using

the access code 3121171 and the security code 0862. All attendees are advised to mute their

phones when not speaking and to self-identify each time they speak.


SO ORDERED.

Dated: July 20, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
